                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TERESE MARIE MEADOWS                                                                      PLAINTIFF
ADC #707979

v.                                        1:17cv00056-JM

MICHAEL RICHARDSON, Captain
of Security, McPherson Unit; et al.                                                     DEFENDANTS


                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections filed on December 7,

2018. After carefully considering the objections and making a de novo review of the record, the

Court concludes that the Proposed Findings and Recommended Disposition should be, and hereby

are, approved and adopted in their entirety as this Court's findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendants’ Motion for Summary Judgment (Doc. No. 71) is GRANTED.

       2.      Plaintiff’s inadequate medical care claim against Defendants Hughes, Baiza, and

Bledsoe is DISMISSED with prejudice.

       3.      Plaintiff’s motion for an update from the Court (Doc. No. 75) and motion for

counsel (Doc. 77) are DENIED.

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations and the accompanying Judgment would

not be taken in good faith.




                                                  1
DATED this 13th day of December 2018.



                                    _______________________________________
                                    JAMES M. MOODY JR.
                                    UNITED STATES DISTRICT JUDGE




                                   2
